Case 4:19-cv-00892-HSG Document 64-4 Filed 04/25/19 Page 1 of 4




                Exhibit 4
         Case 4:19-cv-00892-HSG Document 64-4 Filed 04/25/19 Page 2 of 4


Official website of the Department of Homeland Security



          U.S. Customs and
        (/)Border Protection
          (/)



Southwest Border Migration FY 2019




U.S. Border Patrol Southwest Border Apprehensions FY
2019
     USBP             Demographic               OCT       NOV      DEC       JAN      FEB     MAR      APR MAY

 Southwest          Unaccompanied
                                                4,968     5,259    4,755    5,113    6,828    8,975
   Border           Alien Child

                    Family Units*              23,116     25,164   27,507   24,189   36,531   53,077
       Case 4:19-cv-00892-HSG Document 64-4 Filed 04/25/19 Page 3 of 4


    USBP       Demographic        OCT      NOV      DEC      JAN      FEB       MAR      APR MAY
               Single Adult      22,922   21,432   18,489   18,682   23,525    30,555

   Southwest Border Total
                                 51,006   51,855   50,751   47,984   66,884    92,607
        Apprehensions

*Note: Family Unit represents the number of individuals (either a child under 18 years old,
parent or legal guardian) apprehended with a family member by the U.S. Border Patrol.

In March, 92,607 people were apprehended between ports of entry on the Southwest
Border, compared with 66,884 in the month of February and 47,984 in January. In FY18, a
total of 396,579 individuals were apprehended between ports of entry on our Southwest
Border.

For breakdown by Sector, visit USBP Southwest Border Apprehensions by Sector
(/newsroom/stats/sw-border-migration/usbp-sw-border-apprehensions)

Office of Field Operations Southwest Border
Inadmissibles FY 2019
   Field
                Demographic      OCT      NOV      DEC       JAN     FEB      MAR       APR MAY J
 Operations
               Unaccompanied
                                  453      404      350      408     426       423
               Alien Child

 Southwest     Family Units*     4,178    4,986    4,382    4,211    4,210    4,194
   Border      Single Adults     5,053    5,146    5,213    5,619    4,939    6,168

               Accompanied
                                   86      70       81       71       76       100
               Minor Child*

   Southwest Border Total
                                 9,770    10,606   10,026   10,309   9,651    10,885
       Inadmissibles

*Note: Family Unit represents the number of individuals (either a child under 18 years old,
parent or legal guardian) deemed inadmissible with a family member by the Office of Field
Operations.

*Accompanied Minor Child represents a child accompanied by a parent or legal guardian
and the parent or legal guardian is either a U.S. Citizen, Lawful Permanent Resident or
admissible alien, and the child is determined to be inadmissible.
       Case 4:19-cv-00892-HSG Document 64-4 Filed 04/25/19 Page 4 of 4


In March, 10,885 people presenting themselves at ports of entry on the Southwest Border
were deemed inadmissible, compared with 9,651 in the month of February and 10,309 in
January. In FY18, 124,511 people presenting themselves at ports of entry on the Southwest
Border were deemed inadmissible.

OFO inadmissibility metrics include: individuals encountered at ports of entry who are
seeking lawful admission into the United States but are determined to be inadmissible,
individuals presenting themselves to seek humanitarian protection under our laws, and
individuals who withdraw an application for admission and return to their countries of
origin within a short timeframe.

For breakdown by Field Office, visit Southwest Border Inadmissibles by Field Office
(/newsroom/stats/sw-border-migration/ofo-sw-border-inadmissibles).



Last modified: April 24, 2019

       Share This Page.
